[Cite as State v. Washington, 2021-Ohio-3883.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

STATE OF OHIO,                                   CASE NO. 2021-P-0026

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        -v-                                      Municipal Court, Ravenna Division

TIANA CHANEL WASHINGTON,
                                                 Trial Court No. 2020 TRC 10902 R
                 Defendant-Appellant.


                                        MEMORANDUM
                                          OPINION

                                    Decided: November 1, 2021
                                    Judgment: Appeal dismissed


Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Adam M. Van Ho, 243 Furnace Street, Suite 201, Akron, OH 44304 (For Defendant-
Appellant).


JOHN J. EKLUND, J.

        {¶1}    Appellant, Tiana Chanel Washington, appeals from a February 11, 2021

entry of the Portage County Municipal Court, Ravenna Division. After finding appellant

guilty of OVI, a first-degree misdemeanor, and speeding, a minor misdemeanor, the trial

court sentenced her to a $475 fine; 180 days in jail, with 180 days suspended; and a one

year driver’s license suspension.

        {¶2}    Appellee, the state of Ohio, filed a motion to dismiss the appeal for lack of

jurisdiction indicating that the sentencing entry is not a final appealable order.
Specifically, appellee contends that the appeal should be dismissed because the entry

does not contain a separate sentence for each offense; rather, it just contains a “blanket

sentence” for both convictions. State v. Clay, 11th Dist. Trumbull No. 2009-T-0126, 2010-

Ohio-4558, ¶ 11; and State v. Garner, 11th Dist. Trumbull No. 2002-T-0025, 2003-Ohio-

5222, ¶ 7.

       {¶3}   No brief or memorandum in opposition to the motion has been filed by

appellant.

       {¶4}   When only a single sentence is imposed after finding an appellant guilty of

two different crimes, one of the offenses is left without a sentence, and this court is unable

to determine to which offense the sentence applies. Thus, there is no final appealable

order. Garner at ¶ 10. See also State v. Kelly, 11th Dist. Portage No. 2020-P-0077,

2021-Ohio-474.

       {¶5}   Therefore, it is ordered that appellee’s motion to dismiss is granted, and the

appeal is hereby dismissed.



MARY JANE TRAPP, P.J., concurs,

THOMAS R. WRIGHT, J., concurs in judgment only.




                                              2

Case No. 2021-P-0026